DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. HENKEL, REBECCA on July 24, 2021. The Applicant agrees to cancel claims 5, 8, 21 and 33 and amend claims 1, 6, 7 and 27 as shown below:

1. (Currently Amended) A spray system for use with an agricultural sprayer comprising: 
a first distribution rail for distributing a first fluid; 
a second distribution rail for distributing a second fluid; 
a first plurality of metering valves in communication with the second distribution rail; and 
a plurality of spray nozzle assemblies, each spray nozzle assembly including: 

a mixing body including a first end and a second end, the first end of the mixing body being coupled directly  to the first end of the nozzle body, the mixing body defining a mixing body inlet for receiving the second fluid, the mixing body further defining a mixing chamber in communication with the mixing body inlet and the at least one nozzle body inlet of the nozzle body and being configured for mixing the first and second fluids to provide a mixed fluid; and
a control valve coupled directly to the second end of the mixing body such that the mixing body extends directly between the control valve and the nozzle body, the control valve being disposed along a flow path of the mixed fluid through the spray nozzle assembly such that the control valve is positioned downstream of the mixing chamber of the mixing body and upstream of the outlet of the nozzle body; 
	a second plurality of metering valves in communication with the first distribution rail, wherein the first Page 3 of 8inlet of each spray nozzle assembly is in communication with a corresponding metering valve of the second plurality of metering valves for receiving the first fluid;
wherein: 
the outlet of the nozzle body is configured to spray the mixed fluid from the mixing chamber; 

the at least one nozzle body inlet of each spray nozzle assembly is in communication with the first distribution rail for receiving the first fluid, the mixing body inlet Page 2 of 8of each spray nozzle assembly is in communication with a corresponding valve of the plurality of metering valves for receiving the second fluid; and the second distribution rail distributes the second fluid at a higher pressure than the first distribution rail distributes the first fluid;
wherein the second distribution rail further includes a second pressure relief valve, wherein the pressure of the second fluid downstream of the first pressure relief valve is greater than the pressure of the second fluid downstream of the second pressure relief valve;
wherein the second distribution rail includes a circulation pump and a first pressure relief valve, the pressure of the second fluid downstream of the circulation pump being greater than the pressure of the second fluid downstream of the first pressure relief valve.  
5. (Cancelled). 
6. (Currently Amended) The spray system of claim [[5]] 1, wherein the second distribution rail further includes an accumulator between the circulation pump and at least one of the first and second pressure relief valves.  
7. (Currently Amended) The spray system of claim [[5]] 1, wherein the plurality of metering valves are in communication with the second distribution rail between the first and second pressure relief valves.  

21. (Cancelled)  
27. (Currently Amended) A spray system for use with an agricultural sprayer comprising: 
a first distribution rail for distributing a first fluid; 
a second distribution rail for distributing a second fluid; 
a first plurality of metering valves in communication with the second distribution rail; and
a plurality of spray nozzle assemblies, each spray nozzle assembly including: 
a nozzle body having first and second opposite ends, the nozzle body defining at least one nozzle body inlet disposed between the first and second ends of the nozzle body for receiving the first fluid and an outlet at the second end of the nozzle body; 
a mixing body connected to the first end of the nozzle body, the mixing body defining a mixing body inlet for receiving the second fluid, the mixing body further defining a mixing chamber in communication with the mixing body inlet and the at least one nozzle body inlet of the nozzle body and being configured for mixing the first and second fluids to provide a mixed fluid; and 
a control valve coupled to the mixing body;
a second plurality of metering valves in communication with the first distribution rail, wherein the first Page 3 of 8inlet of each spray nozzle assembly is in communication with a corresponding metering valve of the second plurality of metering valves for receiving the first fluid; 
wherein: 
a first flow path is defined within the mixing body through which the mixed fluid is directed in a first direction from the mixing chamber towards the control valve; 
a second flow path is defined within the mixing body through which the mixed fluid is directed in a second direction from the control valve towards the outlet of the nozzle body, the second direction being opposite the first direction; and 
the control valve is operable to adjust a flow of the mixed fluid supplied though the second flow path to the outlet of the nozzle body;
wherein the second distribution rail further includes a second pressure relief valve, wherein the pressure of the second fluid downstream of the first pressure relief valve is greater than the pressure of the second fluid downstream of the second pressure relief valve;
wherein the second distribution rail includes a circulation pump and a first pressure relief valve, the pressure of the second fluid downstream of the circulation pump being greater than the pressure of the second fluid downstream of the first pressure relief valve.  
33. (Cancelled).  

Allowable Subject Matter
Claims 1-3, 6, 7, 9, 10 and 24-32 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A spray system for use with an agricultural sprayer comprising: a first distribution rail for distributing a first fluid; a second distribution rail for distributing a second fluid; a first plurality of metering valves in communication with the second distribution rail; and a plurality of spray nozzle assemblies, a second plurality of metering valves in communication with the first distribution rail, wherein the first inlet of each spray nozzle assembly is in communication with a corresponding metering valve of the second plurality of metering valves for receiving the first fluid, wherein the second distribution rail further includes a second pressure relief valve, wherein the pressure of the second fluid downstream of the first pressure relief valve is greater than the pressure of the second fluid downstream of the second pressure relief valve; wherein the second distribution rail includes a circulation pump and a first pressure relief valve, the pressure of the second fluid downstream of the circulation pump being greater than the pressure of the second fluid downstream of the first pressure relief valve and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 29, 2021